This is an appeal from a judgment maintaining an exception of no cause of action. The plaintiff alleges that through her son, Frank Farrell, she bought, from the defendant, a secondhand Pontiac truck, for the price of $40; that she fully paid the purchase price and that, nevertheless, without authority of law, the defendant took possession of her truck, which had been stored in a garage, and converted it to his own use. She sues for the value of the truck, the deprivation of its use and other damages due to the illegal seizure of the truck, amounting in all to the sum of $254.
During the course of the trial and while the plaintiff was on the stand, she was asked whether the truck belonged to her or to her son, whereupon she replied: "I was sick in bed and I had some money and my son said, `I saw a good truck' and I put this money I had on the truck, I said, `I'll buy it for you' and I didn't know anything about the truck being bought for me until I saw the receipts and I seen my name on the receipts". She was further asked whether she had anything to do with the buying of the truck and when she answered in the negative, counsel arose and announced that "I now file an exception of no right or cause of action", which was sustained by the trial court upon the ground that "the ownership of this truck is really intended to be in the name of the son and not in the name of the plaintiff herein". It seems to us that this ruling was incorrect and that the proper appreciation of the evidence indicates that the plaintiff bought the truck through her son, which would make her the owner of the truck as effectively as though she had bought it herself.
For the reasons assigned the judgment appealed from is annulled, avoided and reversed, and it is now ordered that the exception of no cause of action be overruled and that this cause be remanded to the First City Court of New Orleans for further proceedings according to law and not inconsistent with the views herein expressed.
Reversed and remanded.